Citation Nr: 0808705	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with amputations, claimed as the residuals of an in-
service cold weather injury.  

2.  Entitlement to service connection for hypertension and 
heart disease, claimed as the residuals of an in-service cold 
weather injury.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active duty from August 1950 to August 1953, 
including one year and six months of service in Korea during 
the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO.  

In July 2004, the Board remanded the issue of service 
connection for the claimed residuals of frostbite to include 
hypertension with heart disease for additional development 
and adjudication.  

As the evidence indicates different possible injuries claimed 
by the veteran as residuals of an in-service cold injury, the 
Board has restyled the veteran's claim as set forth above.  

The issue of service connection for peripheral vascular 
disease with amputations, as the residuals of an in-service 
cold weather injury, is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did not manifested complaints or finding 
referable to hypertension or a heart condition until many 
years after service.  

2.  The currently demonstrated hypertension and heart disease 
are not shown to be due to any cold injury or other event of 
the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by hypertension or 
involving the heart is not due to disease or injury that was 
incurred in or aggravated by service; nor may any 
cardiovascular disorder be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2007) and as revised by 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in January 2002, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the July 2003 
statement of the case and subsequent supplemental statements 
of the case and prior to the certification of the veteran's 
case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's post-service treatment 
records and reports, a VA examination, and statements 
submitted by and on behalf of the veteran and his 
representative in support of the claim.  In addition, the 
Board notes that this matter has been remanded for additional 
development, to include a VA examination.  

In this regard, the Board notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center (NPRC) because of the 1973 fire at 
that facility.  In this regard, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  service connection for hypertension and heart 
disease, as residuals of an in-service cold weather 
injury.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final 
rule revising § 3.310 to conform to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, as noted, the Board notes that all of the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC) apparently because 
of the 1973 fire at that facility.  In such a case, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The evidence in this case consists of the veteran's post-
service treatment records, a VA examination, medical 
information from the internet submitted by the veteran, and 
statements by and on behalf of the veteran, to include buddy 
statements, in support of the claim.  

The record indicates that the veteran currently suffers from 
peripheral vascular disease, all digits amputated from the 
feet, and essential hypertension.  The veteran's medical 
records also indicate that the veteran has coronary artery 
disease and diabetes mellitus, among other medical 
conditions.  

The veteran's post service medical records, however, do not 
provide link between the current hypertension or coronary 
artery disease and an in-service cold injury.  Significantly, 
the 1953 service discharge examination does not indicate any 
frostbite injury, hypertension or heart disease.  

In order to determine whether the veteran has hypertension 
and a heart disability that are related to a cold injury in 
service, the veteran was afforded a VA examination  in August 
2004.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  

The veteran in this regard reported that, during his service 
in the Korean Conflict, the temperatures went as low as 30 
degrees below zero.   His duties there included guarding a 
train that carried equipment and dead American soldiers.  As 
these were not passenger trains, the veteran had to ride in 
unheated box cars for approximately three hours every other 
day, without warm enough clothing for the weather.  He 
reported that his feet would become very cold and numb with 
each trip.  He did not seek treatment in service.  

After service, the veteran related that his feet became more 
and more sensitive to cold.  His wife indicated that, when 
the veteran's feet got cold, they would turn white and would 
take a very long time to warm up.  Then in 1999, the veteran 
reported going outside to shovel snow.  Within a short amount 
of time, he began to have a great deal of difficulty moving 
his feet and overnight his toes turned black.  The veteran 
underwent amputation of all of his toes on both feet.  He 
also underwent a femoropopliteal bypass.  

With respect to his hypertension, the veteran reported that 
he was diagnosed with this condition approximately 20 years 
earlier.  He had a mild stroke and was diagnosed with 
hypertension at the same time.  The veteran was diagnosed 
with peripheral vascular disease, all digits amputated 
bilateral feet, and essential hypertension.  

The VA examiner then stated that "[i]t [was] at least as 
likely as not that the peripheral vascular disease and the 
amputations [were] related to cold injury the veteran 
state[d] he had during [the Korean Conflict].  The veteran 
state[d] he did not have any care for his feet until 1999.  
It [was] more likely than not that his condition [was] age-
related."

In May 2005, the examiner submitted an addendum to the August 
2004 examination report.  In this addendum, the examiner 
stated that chronic effects of cold exposure include chronic 
fungus infections, disturbances of nail growth, 
hyperhydrosis, chronic pain of the causalgia type, abnormal 
skin color and thickness, cold sensitization, joint pain or 
stiffness, Raynaud's phenomenon, weakness of the hands and 
feet, night pain, weak or fallen arches, edema, numbness, 
parathesias, breakdown or ulceration of cold injury scars, 
vascular insufficiency indicated by edema, shiny atrophic 
skin or hair loss.  

The examiner indicated that those who have had a cold injury, 
face an increased risk of developing peripheral neuropathy, 
squamous cell carcinoma of the skin in the area of the cold 
injury or arthritis or bone abnormalities.  Finally, the 
examiner stated that "[i]t [was] not as likely as not that 
the veteran's hypertension and heart disease [are] secondary 
to the cold exposure in service."  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's current 
hypertension and heart disease are related to a disease or 
injury in service, to include a cold injury in service.  
There is no medical evidence directly linking the veteran's 
current conditions with any documented event of his active 
duty service.  And the post-service evidence is against a 
finding that the veteran's condition is secondary to a cold 
injury in service.  

In this regard, the Board notes that the August 2004 VA 
examiner, after examining both the veteran and his claims 
file in connection with the report, found that the veteran's 
hypertension and heart disease were not likely related to 
cold exposure in service.  

While the veteran may feel that his conditions are related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against claim 
of service connection for hypertension and heart disease as 
residuals of an in-service cold weather injury.  



ORDER

Service connection for hypertension and heart disease, as 
residuals of an in-service cold weather injury, is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for peripheral 
vascular disease with amputations, as residuals of an in-
service cold weather injury, must be remanded for further 
action.  

Here, the Board notes that the veteran was afforded a VA 
examination in August 2004 in connection with his claim.  The 
examiner diagnosed the veteran with peripheral vascular 
disease and amputation of all digits bilateral feet.  The 
examiner also stated that "[i]t [was] at least as likely as 
not that the peripheral vascular disease and the amputations 
are related to cold injury the veteran state[d] he had during 
[the Korean Conflict]."  The examiner, however, also stated 
that "[t]he veteran states he did not have any care for his 
feet until 1999.  It [was] more likely than not that his 
condition is age-related."  These statements appear 
contradictory and cast doubt on the opinion being offered by 
the examiner.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the August 2004 examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an addendum that clarifies whether 
the veteran had a cold injury to his feet in service and, if 
so, whether the veteran's current peripheral vascular disease 
and amputation of all digits bilateral feet are residuals of 
this cold injury.  

In this regard, the examiner is asked to consider the 
veteran's medical records, lay statements submitted by the 
veteran in connection with his claim, and is also asked to 
comment on the veteran's other medical conditions, to include 
his diabetes mellitus type II, and indicate whether these 
other medical conditions may have played a role in his 
current peripheral vascular disease and toe amputations.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this remaining matter is REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for peripheral vascular disease 
or the amputations of the digits of both 
feet.  The veteran should also be invited 
to submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2004 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that that clarifies 
whether the veteran had a cold injury to 
his feet in service and, if so, whether 
the veteran's current peripheral vascular 
disease and amputation of all digits 
bilateral feet are residuals of this cold 
injury.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of residuals of an in-service cold injury 
to the legs and feet found to be present.  
In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's peripheral vascular 
disease and amputations of the digits of 
both feet are residuals of such cold 
injury.  In this regard, the examiner is 
asked to comment on veteran's medical 
records, lay statements submitted by the 
veteran in connection with his claim, and 
is also asked to comment on the veteran's 
other medical conditions, to include his 
diabetes mellitus type II, and indicate 
whether these other medical conditions 
may have played a role in his current 
peripheral vascular disease and toe 
amputations.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


